Citation Nr: 0808738	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  97-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1994 rating 
decision, by the New York, New York Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a lung disorder.  An April 1995 confirmed the 
denial of the veteran's claim.  He perfected a timely appeal 
to those decisions.  

On June 16, 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the New York 
RO; a transcript of that hearing is of record.  

In March 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.  

In the Board's March 2007 remand, the Board directed the RO 
to refer the veteran's claims folder to a VA examiner; it was 
requested that the examiner review the file, including an in-
service notation of pneumonia, and provide an opinion as to 
where there is any relationship between the current diagnosis 
and any inservice manifestation.  

Pursuant to the Board's remand, the veteran presented for a 
VA examination for respiratory diseases in April 2007.  The 
VA examiner noted that the claims file and hospital medical 
records were reviewed.  Following an examination, the 
examiner reported the following diagnosis: "COPD, less 
likely than not.  There is a relationship between current 
diagnosis and manifestation in service."  The Board finds 
the diagnosis as well as the etiological opinion to be 
incomprehensible due to grammar and punctuation.  

Because the medical opinion obtained is not fully compliant 
with the Board's remand, the medical questions posed have not 
been resolved; that is, the existence, nature and etiology of 
the claimed respiratory disorder thus remain unclear.  
Consequently, the current record remains inadequate for 
adjudicating the claim on appeal.  See 38 U.S.C.A. § 5103A.  
The Board finds that a new VA opinion is necessary in order 
to fully comply with the March 2007 remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following action:

The RO should return the claims file to 
the VA examiner who performed the April 
2007 examination if he is available, or 
to an appropriate VA physician.  The VA 
examiner should clarify the opinion 
regarding the veteran's current 
respiratory disorder.  Specifically, the 
examiner should answer the following 
questions: (a) is the veteran's current 
diagnosis COPD? Yes or no; and, (b) If 
the diagnosis is COPD, is there a 
relationship to service-Yes or No.  A 
complete rationale should accompany any 
opinion provided.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



